Citation Nr: 1332424	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal was previously before the Board in January 2010, May 2011, and November 2011.  In the November 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted a Joint Motion for Remand filed by the parties.  The Board remanded the case for additional development in April 2013.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of a June 2013 written appellate post-remand brief.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that this remand addresses the additional development necessary prior to final adjudication of the Veteran's claim; the pertinent case history and requirements provided in the Joint Motion are fully discussed in the Board's April 2013 remand.

In the April 2013 remand, the Board instructed the RO/AMC to research the Veteran's claimed temporary duty in Vietnam and Thailand, to include his service with the 6217th Combat Support Group beginning on November 23, 1965, among other things.  In June 2013, the RO/AMC received a negative response from the National Personnel Records Center (NPRC) for this unit for the month of November 1965; however, it does not appear that a search was performed for any time thereafter.

In a May 2013 written reply to the AMC's request for information about his claimed Thailand service, the Veteran reported that he was at the Udorn Royal Thai Air Force Base in January, February, and March of 1966.  He reported that he was exposed to Agent Orange working in the ammunition dump approximately one mile from the main base and that his duties placed him near the base perimeter when he was transported daily to the ammunition dump from the main base.  In addition, he stated that he worked in an ammunition dump in Vietnam in November and December 1965.

A review of the Veteran's service personnel records reveals two temporary duty assignments in 1966 and notations of duration - February 2, 1966 (approximately 45 days) and April 2, 1966 (approximately 120 days).  See February and April 1966 personnel action requests; training folder "remarks" section.  During these assignments, it appears that the Veteran was temporarily assigned from the 6217th Combat Support Group to the 6213th Support Squadron.  In addition, the duration of the second temporary duty assignment is consistent with the August 4, 1966 service treatment record noted in the Joint Motion (noting Veteran had "[j]ust returned from 120 days in Thailand.").

In May 2013, the Veteran also requested that VA review the records of two unit mates, indicating that he submitted a written authorization from one of them in 2008.  It appears that no action on this request has been taken to date.  In any event, due to the passage of time, any written authorization from that time period would have expired, and a new written authorization from each unit mate is necessary to pursue this additional development.

In light of the foregoing and considering the sum of the record to date, the Board finds that a remand is necessary for the additional development as outlined below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran that his unit mate's prior authorization has expired, and that he should submit new, separate authorization forms for each unit mate's service records that he is requesting VA review.

2.  The RO/AMC should request unit records, to include morning reports, from any appropriate government record repository showing that the Veteran performed temporary duty in Vietnam or Thailand from December 1965 to August 4, 1966.

Specific requests should be made for the Veteran's service with the 6217th Combat Support Group for the following months: December 1965, January 1966, February 1966, March 1966, April 1966, May 1966, June 1966, July 1966, and August 1966.

Specific requests should also be made for the Veteran's service with the 6213th Support Squadron for the following months: February 1966, March 1966, April 1966, May 1966, June 1966, July 1966, and August 1966.

3.  If upon completion of the above action, and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

